 

CYTOMEDIX LETTERHEAD

 

February 8, 2012

 

Dr. Lyle A. Hohnke

 

RE: Agreement re Termination of Employment with Aldagen, Inc.

 

Dear Lyle:

 

This letter sets forth our agreements arising from the termination of your
employment with Aldagen, Inc. (the “Termination”) in connection with the
exchange transaction and change of control of Aldagen, Inc. (“Aldagen”) pursuant
to that certain Exchange and Purchase Agreement dated as of February 8, 2012
among Cytomedix, Inc. (“Cytomedix”), Aldagen, Aldagen Holdings, LLC and the
other parties named therein (the “Exchange Agreement”).

 

Cytomedix acknowledges that you are entitled to certain payments and benefits in
connection with your Termination pursuant to the terms of your employment offer
letter with Aldagen dated October 8, 2010, as amended (the “Employment
Agreement”). In consideration for your agreement to relinquish such rights and
benefits, and for other due consideration, Cytomedix and you hereby agree as
follows:

 

1.On the Closing Date (as defined in the Exchange Agreement), Cytomedix will pay
you, in semi-monthly equal installments over 6 months, the amount of
$125,000.00, representing six (6) months’ of your base salary with Aldagen as of
the date of the Termination, subject to your first executing a Release in the
form attached hereto as Exhibit A, within not more than 60 days of the date of
your Termination (the “Release”).

 

2.Effective as of the Closing Date, you will be granted a nonqualified stock
option to purchase at least 475,000 shares of Cytomedix Common Stock. Such
option will be granted pursuant to the Cytomedix Long-Term Incentive Plan, as
amended, and the option shall be fully vested on February 22, 2012, have an
exercise price equal to the closing price of the Cytomedix Common Stock on the
closing date of the contemplated exchange and purchase transaction and have such
other terms as set forth in the form of nonqualified stock option agreement
attached hereto as Exhibit B.

 

3.In consideration of the other agreements contained in this letter agreement,
you agree to provide such transition consulting services for Cytomedix as you
and we may mutually agree, on an as needed basis, for a maximum of up to two (2)
days during any month, for a period of six (6) months following the date of your
Termination. You will receive no additional compensation for such consulting
services other than reimbursement for your out-of-pocket expenses incurred in
connection with the performance of such consulting services.

 

To the extent applicable, each payment hereunder will be deemed to be a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and guidance thereunder (“Section 409A”), and all
reimbursements and in-kind benefits provided hereunder shall be made or provided
in accordance with the requirement of Section 409A. The time and form of payment
of any compensation hereunder may not be deferred or accelerated to the extent
it would result in an impermissible acceleration or deferral under Section 409A.

 

Page 1 of 4

 

 

If the foregoing is acceptable, please so indicate by signing and dating this
letter agreement in the space provided below for your signature and return an
executed original of this letter agreement to the undersigned and we shall have
an enforceable agreement governed by North Carolina law.

 

  Sincerely,           CYTOMEDIX, INC.             By: /s/ Martin Rosendale    
Name: Martin Rosendale     Title: Chief Executive Officer  

 

ACKNOWLEDGED AND AGREED TO THIS 8TH DAY OF FEBRUARY, 2012.       /s/ Lyle A.
Hohnke     Lyle A. Hohnke    

 

Page 2 of 4

 

 

EXHIBIT A

 

Form of Release

 

Page 3 of 4

 

 

EXHIBIT B

 

Form of Stock Option Agreement

 

Page 4 of 4

 